Exhibit 10.3
First Amendment to the
Amended and Restated
Executive Employment Agreement
by and between
Affiliated Computer Services, Inc. and Lynn Blodgett
     This First Amendment (“Amendment”) to the Amended and Restated Executive
Employment Agreement, dated May 1, 2008 (“Employment Agreement”) is entered into
by and between Affiliated Computer Services, Inc. (the “Company”) and Lynn
Blodgett (the “Executive”).
     WHEREAS, the Executive and the Company entered into the Employment
Agreement to provide for the terms by which the Company would continue to employ
Executive as the Chief Executive Officer, and Executive desires to continue to
be employed by the Company in said capacity; and
     WHEREAS, the Company and the Executive wish to ensure that the Employment
Agreement continues to comply with the Internal Revenue Code of 1986, as amended
(the “Code”) and all applicable state and federal laws, and specifically the
Company and Executive intend to amend the Employment Agreement to ensure
continued compliance with Code Section 409A;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and the Executive agree as follows:
     1. Amendment to Section 5(c). Section 5(c) of the Employment Agreement is
deleted and replaced in its entirety with the following:
“(c) Executive may terminate the Term and Executive’s employment hereunder for
“Good Reason” (as defined below), after providing thirty (30) days written
notice to the Company, which identifies the existence of the condition
constituting “Good Reason” for Executive’s termination. Upon receipt of such
notice, Company shall have thirty (30) days to cure the matters upon which the
Executive’s Good Reason is based. In the event Company fails to remedy the
condition, Executive may terminate the Employment Agreement for Good Reason.
Upon termination of the Term and Executive’s employment hereunder by Executive
for Good Reason, the Company shall pay Executive: (1) his Accrued Compensation,
to be paid as soon as reasonably practicable following such termination; and
(2) subject to Section 7, the Severance Payment, to be paid out in a single lump
sum within fifty (50) days of the date of termination.”
     2. Amendment to Section 5(g). The first sentence of Section 5(g) of the
Employment Agreement is deleted and replaced in its entirety with the following:
“Upon termination of the Term and Executive’s employment hereunder pursuant to
Sections 5(a), (c) or (e), the Company shall pay the monthly premium cost on
behalf of Executive as such monthly premium costs become due for continuation
coverage under COBRA (hereinafter referred to as the “Termination COBRA
Payments”) during the Continuation Period (as hereafter defined).”
Page 1 of 3

 



--------------------------------------------------------------------------------



 



     3. Amendment to Section 5(k)(v). Section 5(k)(v) of the Employment
Agreement is deleted and replaced in its entirety with the following:
     ““Good Reason” means any of the following reasons:

  (a)   Executive’s removal from his position as Chief Executive Officer other
than due to a termination of the Term and Executive’s employment hereunder
pursuant to Section 5(a), (b), (d), (e) or (f) of this Employment Agreement; or
    (b)   The Company fails to make any material payments to Executive required
to be made under the terms of this Employment Agreement.”

     4. Amendment to Section 10. Section 10 of the Employment Agreement is
amended by inserting the bolded language in the first phrase of the provision
and as set forth below to incorporate this Amendment into the entire Agreement,
as follows:
“ This Agreement, including this Amendment, sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof.”
5. Amendment to Section 28(a). Section 28 (a) of the Employment Agreement is
amended by deleting the final phrase of the subsection and replacing it with the
following:
“. . . provided, that such Parachute Tax Reimbursement shall in no event be paid
later than the end of the calendar year following the calendar year in which
such taxes are remitted.”
Except as amended herein, the undersigned parties hereby ratify and reconfirm
the Employment Agreement. To facilitate execution, this Amendment may be
executed in as many counterparts as may be convenient or required, and a
counterpart hereof executed and delivered by facsimile or electronic mail
transmittal shall have the same effect as an original executed counterpart
hereof. It shall not be necessary that the signature of all persons appear on
each counterpart. All counterparts shall collectively constitute a single
instrument. It shall not be necessary in making proof of this Amendment to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
[Signature Page Follows]
Page 2 of 3

 



--------------------------------------------------------------------------------



 



     The parties have executed this Amendment to be effective as of the last
date signified below.

            AFFILIATED COMPUTER SERVICES, INC.
    Date:                                          By:   /s/ Darwin Deason      
  Darwin Deason, Chairman of the Board              EXECUTIVE
    Date:                                            /s/ Lynn Blodgett        
Lynn Blodgett           

Page 3 of 3

 